Warner, J.
The facts disclosed by the record in this case did not make the plaintiff and defendant partners. If the defendant as the landlord refused or neglected to pay or deliver to the plaintiff one-half of the crop, under the contract, for his labor in making it, but appropriated it to his own use, the plaintiff could make out an account against the landlord for the value of his share of the crop, and enforce the collection of the same by attachment, or any other lawful remedy. It is the duty of the Courts to see that this class of contracts are performed, in good faith, on the part of the landlord to the laborer who makes the crop on his land, when the laborer performs his part of the contract, and it was error in the Court below in granting the non-suit.
Let the judgment of the Court below be reversed.